IN THE SUPREME COURT OF THE STATE OF NEVADA


                 NICKI BOYD,                                            No. 69712
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,
                                  Respondent.
                NICKI BOYD,                                        / No. 69859
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,
                                  Respondent.
                NICKI BOYD,                                             No. 70014
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,
                                  Respondent
                                                                               FILED
                                                                               APR 0 1 2016
                                                                               Ry( afrADEMAN
                                      ORDER DISMISSING APPEALS
                                                                                       LE

                            These appeals were initiated by the filing of pro se notices of
                appeal. Eighth Judicial District Court, Clark County; Douglas Smith,
                Judge.
                            Appellant's notices of appeal fail to designate any appealable
                decisions of the district court. Accordingly, we
                            ORDER these appeals DISMISSED.



                                                       1101
                                                          4.       J.
                                        Douglas



                Cherry


SUPREME COURT
         OF
      NEVADA


0) 1)))47A

                                                                            thlak
                   cc: Hon. Douglas Smith, District Judge
                        Nicki Boyd
                        Roy L. Nelson, III
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


[01 1047A    AP.
                                                     2